ON MOTIONS
PRATHER, Justice,
for the Court:
There are three appeal cases involving the questions of entitlement and collection of workmen’s compensation benefits of Charles Dane Leathers.
(1) Cause No. 51,898 was the first appeal from the Lee County Circuit Court order of August 30, 1979, which decision was affirmed by this Court without opinion. The case had unresolved disputed issues, and the workmen’s compensation commission and the circuit court heard subsequent matters involving these disputes. The last order of the circuit court, dated January 27, 1982, remanded the cause to the Mississippi Workmen’s Compensation Commission to make certain determinations. That order also denied a request for a writ of mandamus against the circuit clerk directing that she enroll a judgment in favor of Leathers.
(2) The limited issue of the request for the writ of mandamus against the circuit clerk was the subject of the second appeal. That appeal by Leathers made the circuit judge and circuit clerk defendants in Mise. No. 1317 and was concluded by this Court on November 1, 1982 by denying the requested writ. Justice Hawkins set forth the lengthy facts of that legal proceeding in his opinion, acknowledging again the unresolved questions.
*123(3) This present appeal, in Cause No. 54,-083, present a review of the circuit court order of January 27, 1982. In this cause two motions have been filed. Appellees (employer/carrier) seek a dismissal of the appeal on the ground that the appeal was not perfected within the statutory period. The appellant Leathers filed a motion to hold the appeal in abeyance pending resolution of the mandamus request in Mise. Cause No. 1317. The Court withheld action on both motions until the mandamus issue was finally determined, thereby granting appellant’s (Leather’s) motion to hold the appeal in abeyance.
Addressing the request to dismiss the appeal, this Court sustains said motion, but without prejudice to either party.
As reason for this action, the Court is of the opinion that the last circuit court order of January 27, 1982, was not a final order. It is interlocutory in nature. A remand to the Mississippi Workmen’s Compensation Commission for determination of unresolved issues was ordered by the circuit court. A determination of these issues will avoid piecemeal appeals and promote the judicial efficiency for the parties and the Court. Therefore, the Court grants the motion to dismiss the appeal in this cause and preserves the rights of all parties to raise any issues addressed since the former mandate of this Court of May 28, 1980. Remand of this case to the Mississippi Workmen’s Compensation Commission is ordered with directions to comply with the circuit court order of January 27, 1982.
Motions granted without prejudice. Remand to Mississippi Workmen’s Compensation Commission for rehearing in accordance with this opinion.
BOWLING and DAN M. LEE, JJ., took no part.